Citation Nr: 9916068	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-02 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse, to 
include as secondary to service connected PTSD.

3.  Entitlement to service connection for psychosis, to 
include as secondary to service connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran served honorably from January 1965 to 
January 1967.   

In correspondence from the veteran's representative to the RO 
dated February 1996, the veteran's representative requested 
consideration of a claim for service connection for anxiety 
disorder as secondary to the veteran's PTSD.  However, as the 
only issues currently before the Board are those set forth on 
the title page of this decision, this matter is referred to 
the RO for appropriate action.


REMAND

In this case, in February 1996, the veteran submitted claims 
of service connection for depression, substance abuse, and 
psychosis, all related to his service connected PTSD.  
Subsequently, the RO adjudicated the claims on direct and 
secondary bases, and determined that the veteran was not 
entitled to an award of service connection for the claimed 
disorders.  At present, as the veteran has expressed 
disagreement with the RO's denial, the veteran's claims are 
before the Board for appellate review.

With respect to the evidence of record, the record includes 
various VA examination reports, as well as records from the 
VA Medical Centers in North Chicago, Illinois, and Cleveland, 
Ohio, dated from 1990 to 1997 describing the status of and 
the treatment the veteran has received for his various 
psychiatric disorders including, but not limited to PTSD, 
alcohol and drug abuse/dependency, and rule out major 
depression.  In this regard, the Board notes that the 
veteran's non-service connected psychiatric symptomatology 
has been treated contemporaneously with his service connected 
PTSD, and finds that it is not clear from the evidence of 
record whether the veteran's non-service connected 
psychiatric symptomatology is related to his service 
connected PTSD.  As such, the RO should schedule the veteran 
for a VA examination in order to clarify the questions 
presented in this case.

As well, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 
1110 prescribes that compensation is prohibited for 
disabilities which are the result of alcohol or substance 
abuse whether the claim is based on direct service connection 
or, under 38 C.F.R. § 3.310(a), on secondary service 
connection.  However, the Court also held that section 1110, 
by its terms, prohibits only the payment of compensation for 
a disability due to alcohol and drug abuse, but does not bar 
an award of service connection.  See Barela v. West, 11 Vet. 
App. 280 (1998).

In addition, the Court has concluded that, where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply, unless Congress provides otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  In this case, however, 
there is neither indication in the claims file that the RO 
has adjudicated the veteran's claim for service connection 
for substance abuse under the rule prescribed by Barela, nor 
that it has advised the veteran of the changes in the law.  
As notification to the veteran and his representative of such 
changes in the law is required, a remand for further 
development is in order.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The RO should afford the veteran for 
a psychiatric examination in order to 
ascertain the nature, extent and 
etiology of all current psychiatric 
disorder, other than PTSD.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent 
records in the veteran's claims file.  
Following the examination and a review 
of all pertinent records, the examiner 
is requested to clearly indicate whether 
the veteran currently suffers from any 
psychiatric disorder other than PTSD, 
and if so, provide an opinion as to 
whether it is at least as likely as not 
that any such disorder is related to the 
veteran's service connected PTSD and/or 
to his period of military service.  In 
rendering this opinion the examiner 
should provide the complete rationale on 
which these opinions are based in a 
written report.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The RO should re-evaluate the 
veteran's claims of service connection 
for depression, substance abuse and 
psychosis on the basis of all of the 
evidence of record and in accordance 
with Barela v. West, 11 Vet. App. 280 
(1998) and any other applicable 
regulatory changes, and all applicable 
laws, regulations, and case law.

3.  If, after readjudication of the 
issues of entitlement to service 
connection for depression, substance 
abuse, and psychosis, the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of 
the Case which includes all applicable 
laws and regulations not previously 
provided to the veteran.  Subsequent to 
the issuance of this Supplemental 
Statement of the Case, the veteran 
should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this REMAND is to both obtain additional 
information and to accord the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence he desires 
in connection with his current appeal.  No action is required 
of the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


